Citation Nr: 1413185	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for severe and chronic pain condition.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for sinusitis with sinus headaches.

7.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as a result of exposure to herbicide.

8.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as a result of exposure to herbicide.

9.  Entitlement to service connection for bronchitis.  	 

10.  Entitlement to service connection for prostate condition as a result of exposure to herbicide.

11.  Entitlement to service connection for sleep apnea to include as secondary to PTSD with major depressive disorder.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 1, 2013.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2007, the Veteran formally raised the issue of entitlement to TDIU based, in part, on his now service-connected PTSD.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  While the Veteran was still working as a solo practitioner, albeit on a part time basis in September 2007, in October 2013 correspondence the Veteran wrote that he closed his business effective June 30, 2013.  The Board acknowledges that the issue of TDIU is part and parcel of the claim for the higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A December 2013 RO rating decision awarded TDIU effective July 1, 2013.  As the TDIU award does not extend to the date the TDIU claim was filed, the issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, such issue has been included on the title page of this decision.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from September 2008 through January 2014, including a May 2013 VA psychiatric examination report.  Significantly, while the VA treatment records dated through November 2013 were considered by the RO in the most recent December 2013 supplemental statement of the case, the VA treatment records dated from December 2013 through January 2014 have not yet been considered by the RO and no waiver of RO review has been obtained with regard to these records.  However, the Board notes that these records do not pertain to the issue adjudicated below.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.    

The issues of entitlement to service connection for bilateral hearing loss, a left shoulder disorder, and sleep apnea as well as the issue of entitlement to a TDIU prior to July 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in an October 2013 statement, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for hepatitis C, sinusitis with sinus headaches, peripheral neuropathy of the bilateral upper and lower extremities, bronchitis, and a prostate disorder.

2.  Although the Veteran has complained of a severe and chronic pain condition, pertinent medical evidence indicates that the Veteran does not have a disability manifested by severe and chronic pain condition other than his left shoulder disorder.
	
3.  Throughout the course of the appeal, the Veteran's PTSD with major depressive disorder has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances in motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for hepatitis C, sinusitis with sinus headaches, peripheral neuropathy of the bilateral upper and lower extremities, bronchitis, and a prostate disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a disability manifested by severe and chronic pain condition, to include as due to exposure to herbicides, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. The criteria for an initial rating in excess of 70 percent for PTSD with major depressive disorder have not been met. 38 U.S.C.A. §§ 1155  , 5107 (West 2002); 38 C.F.R. §§ 3.321(b)  , 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In an October 2013 statement, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for hepatitis C, sinusitis with sinus headaches, peripheral neuropathy of the bilateral upper and lower extremities, bronchitis, and a prostate disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board observes that the Veteran has appealed the propriety of the initially assigned rating for his PTSD with major depressive disorder from the original grant of service connection. VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490. 

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran for the claims decided on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

As will be discussed below, VA obtained VA examinations in September 2008 and May 2013 to determine the nature and severity of the Veteran's service-connected PTSD with major depressive disorder.  The Veteran has not alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).	

III. Severe and Chronic Pain Condition Issue

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).
	
Service treatment records are negative for a chronic pain disorder.  Significantly, the Veteran's December 1967 separation examination shows normal "upper extremities," "lower extremities," and "neurologic system."  Also, in the Veteran's December 1967 report of medical history the Veteran specifically denied  "arthritis or rheumatism," "bone, joint, or other deformity," and "neuritis." 

The earliest evidence of the Veteran's claimed pain is the September 2007 claim currently on appeal.  A November 2007 private treatment record shows left rotator cuff syndrome and coccyx type pain.  Notably, the issue of entitlement to service connection for a left shoulder has been remanded below.  VA treatment records dated through January 2014 also show occasional complaints of pain.  
    
While there is evidence that the Veteran has complained of pain on several occasions since service, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, review of the medical evidence of record indicates that, other than the left shoulder disorder remanded below, the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed disability manifested by pain.  In fact, it appears that the severe and chronic pain condition issue actually pertains to the left shoulder issue which is being remanded below.  In October 2013 correspondence wherein the Veteran withdrew several issues on appeal and specifically continued his appeal of the remaining issues, the Veteran specifically referred to the "severe and chronic pain condition which I assume is the same issue for which I claimed rotator cuff injury left shoulder."  

The Board observes that the Veteran has complained of a severe and chronic pain condition and asserted that this is related to his military service.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, none of the medical evidence of record reflects a diagnosis of a current disorder manifested by severe and chronic pain -much less, a disorder to have had its onset during military service-and the Veteran has not presented or identified any such evidence or opinion. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran; however, such  evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for severe and chronic pain must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

Furthermore, the Board finds that VA is not required to obtain any further medical examination and/or opinion as to whether the Veteran has any current disability manifested by pain.  As discussed above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  Under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed pain disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384  (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

For all the foregoing reasons, the Board finds that the claim for service connection for a severe and chronic pain condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


IV.  PTSD with Major Depressive Disorder

The Veteran seeks a higher disability rating for his service-connected PTSD with major depressive disorder.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected PTSD with major depressive disorder is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that the Veteran holds psychiatric diagnoses other than PTSD, which include major depressive disorder.  The Board considers all manifested psychiatric symptoms as being due to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that, when it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability). 

In September 2007, the Veteran formally filed a service connection claim for PTSD with memory loss.  He was afforded VA psychiatric examinations in September 2008 and May 2013.

During the September 2008 VA examination the Veteran reported that, after military service, he got a graduate degree in agriculture and then went to law school.  He was a partner at a law firm for six years and then made the decision to have his own law firm which he continued to run.  He reported getting along with most of the people he has had to work with over the years but does prefer to run the law firm on his own.  He had previously been married for 23 years and had three grown children as a result of this marriage.  He also had another long-term relationship after his divorce for approximately 16 years which ended one year earlier.  He denied any physical violence with any of his relationships other than one occasion when he was arguing with his girlfriend one year earlier and choked her, something that had never happened before.  He could participate in social functions for brief periods of time with increased efforts to get out and be with people in the last year.  

The Veteran denied using drugs/alcohol before joining the military.  He started to drink socially while in the military, including some binge drinking and nearly daily drinking after Vietnam with no drug use.  After his discharge from the military, his drinking remained daily of one to two beers.  He continued to drink daily, approximately three to four glasses of wine each night.  He had never had treatment for alcohol problems but did believe that it would be a god idea to "cut down."  He reported taking medication for depression for a couple of years approximately four years earlier but did not like them and started to see a psychologist for psychotherapy so he stopped taking them two years earlier.  He reported that the individual psychotherapy was helpful but he had not received treatment in the prior few months.  He denied having any inpatient treatment for psychiatric issues.  He described himself as a person who likes to be social and meet people but has had a hard time doing so in the last few years.  He enjoyed hunting and fishing but had not done so in the last few years.  However, he was planning on trying it again with a friend.  

On mental status examination the Veteran was on time for his interview and was dressed casually.  His speech was within normal limits and thought processes and content were clear.  He was alert and oriented times four.  His mood was within normal limits.  He became tearful when talking about the experiences he had in Vietnam.  He recalled 5/5 items at immediate and 3/5 items at a 5-minute delay.  He recalled 5/5 most recent presidents and was able to complete the serial 7s task with no mistakes.  He was able to complete simple but not complex analogies and interpreted metaphors at a concrete level.  He reported his ability to manage finances as "okay."  He denied homicidal ideation as well as hallucinations with no evidence of delusions.  He did report having suicidal ideation but no intention or plan because of spiritual beliefs and family (children and mother).  He was deemed competent for Veterans Administration purposes.  The examiner diagnosed PTSD, chronic and assigned a GAF of 45.    

The examiner wrote that the Veteran's PTSD symptoms had been managed over the years with work and support from family and friends.  He had also used alcohol to manage symptoms with his insight that it might be good to review that coping strategy at that time.  Despite these efforts, the Veteran continued to experience recurrent and intrusive recollections of the events, recurrent, distressing dreams of the events, psychological distress at exposure to reminders, physiological reactivity on exposure to reminders, avoidance, diminished interest, feelings of detachment, sense of foreshortened future, sleep difficulties, difficulty concentrating, hypervigilence and exaggerated startled responses.  He had actively pursued resources to help him manage his depression as well as above symptoms with the plan to continue utilizing the treatment options for PTSD within his community.  In summary, the examiner wrote that the Veteran's PTSD symptoms resulted in deficiencies in most of the following areas including work, family relationships, judgment, thinking, and mood.  

During the May 2013 VA examination the examiner continued a diagnosis of PTSD and also diagnosed major depressive disorder.  The examiner wrote that the Veteran was suffering from social isolation, housing issues, family stress, limited social support, employment problems, and financial limitations.  The examiner assigned a GAF of 45.  The examiner wrote that the Veteran endorsed experiencing a variety of moderate to severe PTSD signs and symptoms including repeated disturbing memories, thoughts, or images of the stressful military experience from the past; repeated disturbing dreams of the stressful military experience from the past; suddenly acting or feeling as if the stressful experience from the past were happening again (as if he were reliving it); feeling very upset when something reminded him of the stressful military experience from the past; having physical reactions (e.g., heart pounding, trouble breathing, sweating) when something reminded him of the stressful military experience; avoiding thinking about or talking about the stressful experience or avoiding having feelings related to the stressful military experience; avoiding activities or situations because they reminded him of the stressful military experience from the past; trouble remembering important parts of the stressful military experience from the last; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for others; feeling as if his future somehow will be cut short; feeling irritable and/or having angry outbursts; difficulty concentrating; being alert, watchful, or on guard; feeling jumpy or easily startled; and difficulty falling and staying asleep.  These ongoing symptoms severely impaired his quality of life, his social functioning, and his occupational functioning.  

With regard to the major depressive disorder, the Veteran reported the following symptoms:  pessimism, past failure, self-criticalness, crying, worthlessness, sadness, loss of pleasure, guilty feelings, punishment feelings, self-dislike, suicidal thoughts or wishes, agitation, loss of interest, indecisiveness, loss of energy, changes in sleeping pattern (less), irritability, concentration difficulty, tiredness or fatigue, loss of interest in sex, and changes in appetite (less).  

The examiner wrote that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most of the following areas such as work, family relations, judgment, thinking, and/or mood.  The examiner also wrote that it was not possible to make a distinction as to which psychiatric illness, either PTSD or major depressive disorder, was responsible for the Veteran's occupational and social impairment; however, the Veteran's PTSD was considered to be his primary diagnosis, which had resulted in him experiencing significant concentration difficulties as well as agitation and a low frustration tolerance leading to an inability to complete tasks and impairments with his work.  He was feeling overwhelmed and recently terminated a problematic relationship with a partner who was reportedly taking advantage of him, and consequently, he was experiencing depression as well.  It was a combination of both his PTSD and major depressive disorder that had contributed to his substantial impairments in social and occupational functioning, as well as his low GAF score.      

The Veteran reiterated his prior marital history and indicated that he had dated over the years and had tried relationships in the past.  His last relationship ended six months earlier because he "did not have adequate feelings to pursue the relationship further."  He indicated that his oldest daughter and her family "have disowned me."  He also had a strained relationship with his other grown children.  The Veteran reported that he was "living out of a sack."  He stated that since his last relationship ended six months earlier, he had been renting from a friend on a month to month basis; "I don't know where I am going to end up."  He expressed concern about his future although he was considering moving to a city with low income housing.  He also noted that he had struggled financially, specifically "I was told I was too nice to be an attorney."  The Veteran reported that his life was unstable.  He related that he was focused on trying to pay bills and meet deadlines.  He had no time to socialize or participate in any recreational activities during the recent past.  

The Veteran reported that he had not been successful in his job as a solo attorney practitioner.  He reported that he was "broke... I have nothing to show for my work."  He explained that he felt like a failure.  He did not own a home and did not have a retirement, which led him to feel a great deal of emotional distress.  The Veteran related that his former partner "spent money that she did not have."  He stated that he was a "cash cow," and he felt he was being used.  He stated that he did not manage his finances and allowed his partner too much control, which led to his debt and lack of resources.  He was not producing work and was tired of working and wanted to quit.  He described feeling overwhelmed with the idea of having to deal with clients and/or handling the paperwork.  He was worried about winding up on the streets.  He added, "My mind doesn't work... I have a loaded gun and I have been thinking about using it but not today."  

The Veteran reported that he began seeking outpatient behavioral services in the mid-2000s after he was awarded VA benefits.  Previously, he participated in counselling sessions with a master's level therapist.  He indicated that he had been attending individual sessions with the VA psychiatrist on a regular basis and was prescribed a variety of medications for the PTSD, including Terazosin, Venlafazine, and Temazepam.  He noted that he was unsure if the medications were helping him and noted that he had had difficulty with certain medications due to the negative side effects.  He reported that he was experiencing a great deal of anxiety and difficulty sleeping.  

On mental status evaluation the Veteran arrived on time.  He seemed emotionally distraught, although he was aware and communicative.  Both verbally and in writing, he expressed an understanding of the evaluation process and limits of confidentiality, which were provided to him in a written form that was signed by him.  He was dressed in casual attire with good grooming.  His speech was clear and his eye contact was marginal.  He cooperated fully with the examination process.  Overall, he did not display any bizarre or unusual verbalizations or behaviors during the examination, although he was overwhelmed and very emotionally distressed as he described having thoughts of hurting himself.  He was escorted to a VA treatment facility following his examination.  He appeared hopeless and depressed.  His verbalizations and thoughts were clear, organized, and coherent.  He denied a history of hallucinations (olfactory, auditory, or visual) and he showed no indications of a perceptual disturbance or delusional thinking.  He was also fully oriented to person, place, and time.    

With regard to his legal history, the Veteran reported that a past landlord was suing him for past rent and he also owed a judge assessed fee against him for lawyers' fees in relation to a case.  Also, he owed thousands of dollars in back taxes.  The Veteran denied a history of substance abuse problems prior to, during, and after his military service.  

With regard to the Veteran's psychiatric symptoms the examiner noted that the Veteran suffered from the following:  depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances in motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation.  

The examiner noted the absence of the following psychiatric symptoms:  panic attacks; memory loss for names of close relatives, own occupations or own name; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.      
 
In the opinion of the examiner, the Veteran's PTSD resulted in moderate to severe impairments in his social and occupational functioning.  Although he had worked as a lawyer for many years, and had some success, he was currently struggling to cope with his life circumstances.  He was clearly overwhelmed with tasks of daily living and the recent loss of relationship contributed to his unstable housing, and depressive symptoms as well.  The Veteran was evidencing a high level of depression and was endorsing symptoms of suicidal thinking, and he was escorted to a VA treatment clinic for services following his examination.  The Veteran was worried about being unable to support himself and being on the streets in the near future.  He appeared to have very limited social support and had limited contact as well as impoverished relationships with his adult age children.  It appeared that his PTSD had been worsening over time and in relation to the stress of his employment and financial problems.  Moreover, his social relationships were compromised due to his agitation as he was having difficulty tolerating being around others in a work setting.  In addition, he described significant memory and concentration problems that had led to him not being able to handle the pressure and complexity of his work and his legal problems indicated that he had made some critical mistakes in the workplace.  He continued to have difficulty sleeping, which also had direct implications for his attendance and reliability in a work setting.  Taken together, the examiner opined that the Veteran's PTSD symptoms negatively impacted his occupational functioning in a sedentary and physical work setting in the following manner:  he had moderate to severe impairment regarding frustration tolerance/coping skills, moderate to severe impairment regarding concentration and memory skills, and moderate impairment regarding social interaction/anger irritability.  

Also relevant are VA outpatient treatment records dated through January 2014.  Significantly, these records show GAF scores ranging from 45 to 52.  Furthermore, in October 2013 correspondence the Veteran wrote that he closed his legal business effective June 30, 2013 due to the difficulty he had practicing law as a result of his severe PTSD and sleep apnea.    

Furthermore, the Veteran has submitted several statements regarding the current severity of his PTSD.  In a January 2010 statement the Veteran reported that he thought about suicide on a frequent basis as he did not see a long life or future for himself.  While he had never attempted suicide in the past, he would attempt suicide "if the circumstance is right."  He also wrote that while he had worked as an attorney since 1973, he was never financially successful as an attorney and was currently in a very bad financial situation.  He wrote that he had significant problems sleeping and was recently diagnosed with sleep apnea.  He also wrote that he had significant work problems with procrastination, procrastinating on five to ten significant matters in the past six years.  He wrote that he had limited contact with his grown children and had not had a normal relationship with his family for many years.  He continued to have frequent anxiety attacks.  He described these attacks as an extreme tingling sensation, primarily on the right side of his body, which usually last for fifteen seconds to one minute.  They were more prevalent during times of stress.  

In a January 2009 notice of disagreement, the Veteran wrote that he met the criteria for "total occupational and social impairment" and delineated how, in his opinion, he met the seven symptoms required for a 100 percent disability rating for PTSD.  He wrote that he had daily flashbacks and nightmares regarding his experiences in Vietnam.  He also wrote about his inability to perform activities of daily living, such as accomplishing very little during the day and becoming frustrated and disappointed.  He also wrote about occasional incidents where he becomes disoriented to time or place.  He finally noted his GAF score of 45 and indicated that this score represented "serious symptoms."    

The Board further finds that the Veteran's PTSD with major depressive disorder has not met, or more closely approximated, the criteria for a 100 percent rating under the DC 9411 at any point pertinent to this appeal. 

The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  There have been no reports of delusions or hallucinations.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Other than the isolated incident of the Veteran choking his prior girlfriend during an argument in approximately 2007, the Veteran has not described these aspects of impairment.  He has demonstrated the capability for self-care.  He has voiced passive thoughts of suicide, but expresses no intent.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under the General Formula of Rating.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under the General Formula for Rating.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under the General Formula for Rating.

The Board has also considered the GAF scores assigned during the time period, which range from 45 to 52.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under the General Rating Formula for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD with major depressive disorder has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

VA's General Counsel  has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  The Board has also considered whether a higher rating is warranted based upon the frequency, duration and severity of symptoms, but the criteria for higher ratings are not met.  VA's Schedule of Ratings provides criteria for a higher schedular rating but the Veteran has not met, or more closely approximated, the criteria for a higher schedular rating.  In short, the Board finds that the assigned schedular evaluation for PTSD with major depressive disorder is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

In Rice, supra, the Court held that the issue of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the issue for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

As addressed above, the RO has awarded TDIU effective July 1, 2013 which does not extend to the date of formal claim.  The issue of entitlement to a TDIU prior to July 1, 2013 is addressed in the remand section below.
	

ORDER

The appeal pertaining to the issues of entitlement to service connection for hepatitis C, sinusitis with sinus headaches, peripheral neuropathy of the bilateral upper and lower extremities, bronchitis, and a prostate disorder is dismissed.

Service connection for severe and chronic pain condition is denied.  

An initial disability rating greater than 70 percent for PTSD with major depressive disorder is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).
	
The Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  The Board notes that an August 2008 memorandum shows that the Veteran was assigned to a unit in Vietnam in July 1967 which sustained an enemy mortar attack.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran was provided with a VA examination in September 2008 to determine whether he met the criteria for a diagnosis of bilateral hearing loss for VA purposes and, if so, the etiology of the hearing loss.  The examiner noted that the Veteran did meet the criteria for a diagnosis of bilateral hearing loss for VA purposes but opined that the Veteran's hearing loss was less likely as not related to his service as his hearing thresholds were documented to be normal in 1972, four years after service separation.  Significantly, the examiner also opined that the Veteran's tinnitus was as likely as not related to his service as the Veteran's reported noise exposure was significant enough to cause tinnitus.

However, the Board finds that the opinion regarding hearing loss is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the September 2008 VA examiner did not discuss the Veteran's lay assertions of exposure to acoustic trauma in service with regard to the claimed bilateral hearing loss.  Also, service connection can be established if evidence shows that it is actually due to incidents during service, particularly where the evidence demonstrates a threshold shift during service.  Hensley, 5 Vet. App. at 159-60 (emphasis added).  Here, there is an upward threshold shift in hearing acuity when comparing the September 1963 induction examination to the December 1967 separation examination which could demonstrate an increase in severity for purposes of service connection.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Additionally, it is unclear whether the examiner considered the fact that the Veteran's September 1963, January 1964, January 1965, April 1965, and April 1966 examination reports were conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, Board has converted the ASA units to ISO units (ISO units in parentheses) for the following examination reports:  

September 1963:
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
-10 (0)
-10 (0)

10 (15)
Left Ear
-5 (10)
-10 (0)
-10 (0)

0 (5)


January 1964:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 (25)
10 (20)
10 (20)

10 (15)
Left Ear
10 (25)
10 (20)
10 (20)

10 (15)

January 1965:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
0 (10)

0 (5)
Left Ear
0 (15)
0 (10)
0 (10)

0 (5)

April 1965:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
0 (10)

0 (5)
Left Ear
0 (15)
0 (10)
0 (10)

0 (5)

April 1966:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
-10 (5)
-10 (0)
-10 (0)
-10 (0)
5 (10)
Left Ear
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

Also, while the September 2008 VA examination report noted audiometric findings on a May 1972 post-service examination report, the examiner did not note the significant audiometric findings in the Veteran's December 1967 separation examination.    


Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
-10
0
5
5
-20
Left Ear
-15
-10
-10
0
-10
	
The Board does find it significant that even though the December 1967 separation examination did not show hearing loss pursuant to Hensley, supra, it did indicate a threshold shift demonstrating a decrease in hearing acuity from the time of the September 1963 induction examination.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the December 2009 VA examiner relied solely on the fact that the Veteran's 1972 post-service examination revealed that hearing was within normal limits to support his negative opinion and did not appear to take into account the Veteran's reported in-service noise exposure, the September 1963, January 1964, January 1965, April 1965, and April 1966 examination reports as converted from ASA units to ISO units, the December 1967 separation examination showing decreased hearing in comparison to the September 1963 enlistment examination, and the details regarding the Veteran's reported post-service noise exposure, the Board finds such examination with regard to the bilateral hearing loss issue to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current bilateral hearing loss.

With regard to the left shoulder issue, in September 2007 correspondence the Veteran wrote that he injured his left shoulder while stationed in Vietnam during a mortar attack in August 1967.  He wrote that fortifications were very inadequate and that his unit had to upgrade rapidly.  For a period of time, his unit was under heavy attack and everyone was in combat.  He noticed during this attack that he had a sharp pain in his shoulder.  He thought it would go away, but instead, it had remained with him over the years, increasing in intensity and frequency of occurrence.  An August 2008 memorandum shows that the Veteran was assigned to a unit in Vietnam in July 1967 which sustained an enemy mortar attack.  Furthermore, private treatment records show that the Veteran has been treated for left rotator cuff syndrome as early as November 2007.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current left shoulder disorder may be related to his military service.  As above, an August 2008 memorandum showing that the Veteran was assigned to a unit in Vietnam in July 1967 which sustained an enemy mortar attack and the Veteran's September 2007 statement regarding injuring his left shoulder while under attack in August 1967 are sufficient to trigger the duty on the part of VA to provide an examination as to the left shoulder claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his left shoulder disorder.

With regard to the sleep apnea claim, the Veteran claims that he is entitled to service connection for sleep apnea secondary to his service-connected PTSD with major depressive disorder.  The Veteran has submitted medical evidence showing a diagnosis of obstructive sleep apnea upon a private sleep study in October 2009.  The Veteran was afforded a VA sleep apnea examination in April 2013.  The examiner wrote that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of his PTSD.  The rationale for this opinion was that PTSD was not a known cause of sleep apnea.  Unfortunately, the April 2013 VA examiner failed to opine whether the Veteran's obstructive sleep apnea is directly related to his military service or, more importantly, whether it was aggravated by the Veteran's service-connected PTSD with major depressive disorder.  As above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v, 21 Vet. App. at 311.  In this regard, on remand, the examiner who provided the April 2013 VA examination should be given the opportunity to supplement his report and opine whether the Veteran's obstructive sleep apnea is directly related to his military service or whether it has been aggravated by his service-connected PTSD with major depressive disorder.  

With regard to the TDIU claim prior to July 1, 2013, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of his service-connected disabilities.  The Board finds that the remanded service connection claims are inextricably intertwined with the issue of entitlement to TDIU prior to July 1, 2013.  Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
bilateral hearing loss, left shoulder disorder, and/or sleep apnea.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss, left shoulder disorder, and/or sleep apnea since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the September 2008 VA examiner for an addendum opinion.  If the examiner who drafted the September 2008 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  In this regard, the examiner must consider the August 2008 memorandum which shows that the Veteran was assigned to a unit in Vietnam in July 1967 which sustained an enemy mortar attack.  The examiner should also consider the audiometric findings as noted on the Veteran's September 1963, January 1964, January 1965, April 1965, and April 1966 examination reports as converted from ASA units to ISO units, the December 1967 separation examination showing decreased hearing in comparison to the September 1963 enlistment examination, and the details regarding the Veteran's reported post-service noise exposure. 

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his left shoulder disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should indicate whether the Veteran currently has a left shoulder disorder.  Thereafter, he or she should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed left shoulder disorder is related to his military service.

The examiner should specifically address the Veteran's reported history of this disorder in service (to include the August 2008 memorandum showing that the Veteran was assigned to a unit in Vietnam in July 1967 which sustained an enemy mortar attack ).  A complete rationale should be given for all opinions and conclusions expressed.  

4.  After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the April 2013 VA examiner for an addendum opinion.  If the examiner who drafted the April 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:

(A) Is it is at least as likely as not that the Veteran's obstructive sleep apnea is related to his military service, to include the Veteran's presumed exposure to herbicides?

(B) Is it at least as likely as not that the Veteran's obstructive sleep apnea is caused OR aggravated by the Veteran's service-connected PTSD with major depressive disorder?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


